Citation Nr: 0310586	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-02 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to July 
1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1996 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 1998 the veteran testified at a video conference 
hearing before the undersigned Acting Veterans' Law Judge.  A 
transcript of that hearing is of record.

This case was previously before the Board, and on October 27, 
1998, the Board issued a decision which denied the issue on 
appeal.  The veteran appealed the Board's October 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which vacated and remanded the Board's 
decision by Order dated February 5, 2001.


REMAND

The Court Order vacating the October 1998 Board decision 
noted that VA had not fully satisfied the duty to notify and 
assist the appellant under the Veterans Claims Assistance Act 
of 2000, which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  

In July 2002 the Board's development unit attempted to obtain 
certain treatment records of the veteran and also instructed 
the RO to afford the veteran a VA examination.  Although the 
attempt to obtain the treatment records met with negative 
replies, in November 2002 the veteran underwent a VA 
examination that addressed the etiology of her 
gastrointestinal disability.

However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit held that the provisions of 38 C.F.R. § 19.9(a)(2), 
which authorized the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver were invalid because they were 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which... is subject to decision 
by the Secretary shall be subject to one review on appeal to 
the Secretary."

Under the circumstances, the Board finds that it is necessary 
to remand this case to the RO so that the RO may initially 
consider the findings of the VA examination in November 2002 
and readjudicate the veteran's claim prior to any further 
appellate review.  Accordingly, this case is remanded to the 
RO for the following:

The RO should request that the veteran identify any 
physicians or medical facilities which have treated her 
for any gastrointestinal disability whose treatment 
records have not already been obtained and the RO 
should also notify the veteran that she may submit 
additional evidence and argument on the matter which 
the Board has remanded to the RO pursuant to 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto and should be notified of the 
evidence which would be necessary to substantiate her claim, 
as required by the Veterans Claims Assistance Act of 2000.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purposes 
of this REMAND are to afford the veteran due process of law 
and to assist the veteran.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the 


veteran until she receives further notice.




	                  
_________________________________________________
	James A. Frost	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



